EXAMINER’S COMMENT
	As requested by Applicant on page 8 of the Remarks, the amendments to claims 3, 11, and 23 have been entered and considered.  Additionally, the Information Disclosure Statement (IDS) filed on 6/20/2022 has been considered and signed by the examiner of record.  A copy of the signed IDS is included with this document.  	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to independent claim 1, the examiner has been unable to locate prior art references that disclose or suggest, inter alia, “the second medicament container assembly including a second needle coupled to a distal end portion of the second container body, the second medicament container assembly configured to move within the housing in response to the force such that the second needle moves from within the housing to the exterior volume, the second elastomeric member configured to move within the second container body to convey a second medicament contained therein in response to the force.”  In relation to independent claim 9, the examiner has been unable to locate prior art references that disclose or suggest, inter alia, “a second medicament container assembly disposed within the housing, the second medicament container assembly including a second carrier and a second container body, the second carrier coupled to the second container body and configured to move within the housing to convey a second medicament in response to the force exerted by the pressurized gas, a proximal surface of the second carrier defining a second portion of the boundary of the gas chamber.”  Finally, in relation to independent claim 17, the examiner has been unable to locate prior art references that disclose or suggest, inter alia, “the second medicament container assembly including a second container body, a second elastomeric member disposed within the second container body, and a second needle coupled to a distal end portion of the second container body, the second needle disposed within the housing; and 92Attorney Docket No.: 1004-015-04USactuating the energy storage member to produce a pressurized gas within the gas chamber of the housing, the first medicament container assembly moving within the housing in response to a force exerted by the pressurized gas such that the first needle moves from within the housing to an exterior volume outside of the housing, the first elastomeric member moving within the first container body to convey a first medicament contained therein in response to the force, the second medicament container assembly moving within the housing in response to the force exerted by the pressurized gas such that the second needle moves from within the housing to the exterior volume, the second elastomeric member moving within the second container body to convey a second medicament contained therein in response to the force.”
Based on the above comments, claims 1-23 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783